                         Case 6:19-cv-00459-ADA
               Case 6:19-cv-00459 Document 5    Document 7 Filed 08/23/19
                                                                       FiledPage 1 of 19 Page 2
                                                                             08/12/2019                                             of 6




           'FiLED
                              In your complaint, you have named Sgt. Heather Broxton as a defendant.
                              1.
                AU   232019    State exactly what it is that this defendant personally either did or failed
           R    us   pfe4,do          while acting under color of state law that you believe violated your

               /                              rights, and when. Specifically state each and every injury,
                            ciErrn, damage or other adverse consequence which you suffered as a
                               result of the acts or omissions of this defendant. Be specific.
                                                                                               çi                               j




     L;;                 LDPJ               LLti(2QA1l                        10        MkIQ               to   Coa4d 12

               d4    %Tfk
                                                                   oa A29                    P                                                  rc

                                   C                                                                   I       Co aOi         &//
                                                    CL MAn.c                             COILLIJ           O A14i
\c                         -1I                                               kir,            iic1          tu    dci
                                                          .

                                                                                                                                           I   Oii
                                            o   Q'rdZ                   1ta                                               'UiJ      O,     10
     iiLth'oL                                   t19LW>    1a1ov                                            A
     au\  ck                                   C&         \iPr,                                        iv,
                                                                                                                                    -q           7
ctcL                               \-                         kJii                                                       9b
       k                                                          id              &          CI                 A         i     th
Co                                      4dc         I    1              Md                                                    c kcL
     ci         LI                                            L    C    QW        Li                            UL!      b 02t1


                     O   LL
                                    kcw O                                &th/
                                                                                        p1Ic
                                                                                                 e11
                                                                                                           o                   fk,&z
                                                                                                                                    /tQ        Z7'



                                    cQ                                        OLd       ô$                 7

                                                                  P0t                    (d            Y/           it
                              ;         \iu1                             it ??                   ka
                wJ 3                                               Vkm;t(frf           /Qj       Cô(                     an
                                                o
                              L+ce                  t   S2iJs. PM             I    £1L2iw
                              1ut'M
              d/Case \ôth                                         b2 MtiAs'
                                                 i2L 08/23/19 Page 2 of 19
                                          -4eJ 7 Filed
L                    6:19-cv-00459-ADA Document                                               6'I1/
            L2MLt    Ld             1ki2                          dethd 4o deriiiii. 1/
                           Afd                     1i
JL      h I2iQd4 &              12JO1                                 IVrj   S2ci iilbK1í
'1j      vJ1'( Saii         A                                                       1\b   Uthcr
           \\Q)ucJL L &duc'hv, ilbcpiin,o.iji-/ o                            WIAF   %e4          Led
    iuI àth/j
                    L
                         AøL(1
                          2J'     /9
                                    L&thL
                                               ç
                                                   CLLLO      1       O&ifkLq2      i.ihø
NJ
    D
     JAJft(LA c1LOQt4?
        üi \cLM           kc;
                          J             UJi4       Io        do   )IaI\
                                                                             Aiiil1
                                                                          Ab-t            L
                                                                                              &f_t

                     &<1 i1       qj p'J                      t2iZ7
    fej1til         ik  tub
                                 Uo i
              Ac(

                              1di-i
                                                        A,




                                               Co/ti              CbIa'3Lp
                        Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 3 of 19

                                          INTER OFFICE COMMUNICATIONS
                                                           TEXAS DEPARTMENT OF
                                                             CRIMINAL JUSTICE



                    Offender Ballentine, Garland #1567826                         6/11/19
            TO.                                                          DATE:

                  Sgt.H.Broxt1
                                                                                  Disassociation Investigation
                  SECURiTY T       GROUP OFFICE                       SUBJECT:
                  A. D. HUGHES UNiT
                                                                                  Discontinued Notification
        FROM:


       This notification is to inform you that your disassociation investigation has been discontinued due to:


              The disassociation investigation has been terminated at your request.


              Ithas been determined you are still active in your gang.

       -X     Other:   FaUurotco        tewithoutsjwenforcementregarding Aryan Circle investigation.


       You will be eligible to resubmit a request toinitiate a newDisassociation Investigation one year from this
       date.




                                                                                                                    JAJPJ


                                                 ve             fl2/QL
                       /2tht1i
                                                          DLI
                                                                Ai          ,
                                                                                      Co4sII1cu,i         fJ1r/kiç7'

(\[2

PMA4
        2d&-t
               Cj                         F          /'
                                                         j
                                                                  }
                                                             /2I1;llPAI
                                                                       i2&
                                                                                i1/ k,,/
                                                                                        'i    J1i
                                                                                                      27'
                                                                                                           n     J1iid
                                                                                                                      72f7'


       AWAjd
  3J1J/i'(M z                                           ///3)/z/hgtf&             A4:                            2'4k
                                                                                                                    ,tO
                           Case 6:19-cv-00459-ADA
                Case 6:19-cv-00459 Document 5                           Filed Page
                                                  Document 7 Filed 08/23/19        4 of 19 Page 3 ot 6
                                                                              08/12/2019




                              2.          In your complaint, you have named Jay Hart as a defendant. State exactly
                                          what it is that this defendant personally either did or failed to do while
                                                                                                                  your
                                          acting under color of state law that you believe violated
                                          constitutional rights, and when. Specifically state each and    every injury,
                                                                                                                  as a
                                          harm, damage or other adverse consequence which you suffered
                                          result of the acts or omissions of this defendant. Be specific.

          C              1iuJc      U      Ca            h   athi        ww<                Ac77v/*i                  T)tQ £iiPIod
                                                                                                                                                        b
    Wi                                     onpo          1JA                                 A
ij                                           k                           Yt                                                        u   ti      £
                                                O'JQJ        \    IIL        khszeLiiQ                        1                           QJJI              61/lu,

     i2isf                         cV\


    OLiA                 eA1\o1                         1i                       t(L To                                      KthAL                 ME.            j   iAzr

                                                i                (p                iefw,t-r            OcaR (i                            ')   aei4t1         e
    Z           i\9                                     Co6
CQMD Q                   thcki           frIJLJ                                  2DL                                     c%a              ait,          a

                                                                                                             Zitp
                 AôAM
        cSQ'\
                  SoL                        Wiuc Cz0                                  ø(              jiji,             ,   Ai                                   Ic//2
                                               CjW LbJiJ1 6f4hwt.                                       bi                                  t( Pkir,ic
311AJJ

        t(
                     U(j

                       1ti2i
                              Pçc         CoKrt  cJc i4it'i                            oM(
                                                  QdtWJ                                          LLL   iiJ    ULIALI-iI2jij            L'JI)& (Ok&W7fIS-
                   oAo                            C-             1Mi(d       b         b           /ho(tL         &iüi                    UtCoü 7i
4
                                                                 k                                                                (o(t(

                                                                                                                                               C   /(d
                                    Ti                  14-(         itIi               "s b
                          Act            is bk7                   U; W2u /             WI//i Qccs                        2ee1i         4p
                                                    Tdtiit                        1b        Cor                                                    -f         c



                                                                                                                       -Jp p
                1w\(     Li              O2J2ttL                  jc\\                      .4           j(       j                    J1f/j                      zo-C-
                        Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 5 of 19



                                                       'ci       1




                                                       r
                                                                                1:j//

                                                           7Gi
,



                                                 c1_                  VJ        9    )'ZflP'Q

    1'1?JJ)7J           jp               ?fP        /JJ1/3                  )-&V/lJ

                    rvqci            'tMf                  'T101/°cJ           47°o9      92    II/O

       WYTW                    PG-inç       1'     0/      -Vi




                               -01                               Ji-f              jp23P          ?'
                pi'o.                               'Oli(J             7;      /2/L (71'
                               cL?'?Iw


    \7qq\       WZ1ry39
                                                 JI&                     I?7        Qv4791 9r
                                          '12          }1O           J-SZit4   flQ1       YW/ Q
     'c21"7O)/          I4?Øe'T3   YTJ         37Jt7W


        T3
          n\      rp                                                        kFP7)




                                      Q
                     Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 6 of 19

                                                        INTER OFFICE COMMUNICATIONS
                                                                       TEXAS DEPARTMENT OF
                                                                         CRIMINAL JUSTICE



              Offender Ballentine, Garland #1567826                                             6/11/19
      TO:                                                                               DATE:

            Sgt. H.                                                                             Disassociation Investigation
            SECURiTY                                   GROUP OFFICE              SUBJECT.
                 r                                                                              Discontinued Notification
  FO:       A
            '"       iil iti-iicz
                     I   I'.J'.JI   11J   I   IF*.ITT
                                                   I




 This notification is to inform you that your disassociation investigation has been discontinued due to:


        The disassociation investigation has been terminated at your request.


        Ithas been determined you are still active in your gang.

   XOtier:                                                                                         Aryan   Circle investigation.




   pu will be eligible to resubmit a request toinitiate a newDisassociation Investigation one year from this
 date.


    cth                    '                                                                        a &r        L
                                          o              i   otc   1           2ii      Ran.
                                                                        L&&                                            J   qll
                                                                                                                                   P1rnWf


SL2c\o                         &LQ                      frdDD

                                      f2A               Ph              Ici
                                                                                PrfrPiiJ Hez,iyj      t'iii- &
                                                             ig3              frnAJ1'    4JJ           ii
                Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 7 of 19

5iti                             Dk         747-1                  (//       (3
&%          ik



     Mo(       C\ Cojc('--




         wed 4                 &jt!
     V JPGY Tell your fnems anJ family to wst
                                              wwwjpay corn to wnte letters and send rnQney
                 Case 6:19-cv-00459-ADA
      Case 6:19-cv-00459 Document 5     Document 7 Filed 08/23/19
                                                              Filed Page 8 of 19 Page 4 of 6
                                                                    08/12/2019




                  3.      In your complaint, you have named Vickie Cundiff as a defendant. State
                          exactly what it is that this defendant personally either did or failed to do
                          while acting under color of state law that you believe violated your
                          constitutional rights, and when. Specifically state each and every injury,
                          harm, damage or other adverse consequence which you suffered as a
                          result of the acts or omissions of this defendant. Be specific.

                                  t11     o(c    LLikOJU
                  s_c\           J-i P CLLQ ' aoO'1                                             110iA

    o1
                            :E

                                1L AtLu  hS cltXllir(. 1'                                                 &
                        i                                                          Pki2       Ort.             i9   Q 1k

Pc\Q,&    \j            flt'M                   P&\,          ç             I       SA               o-c

                                                                                                Qj ,)
                                          M¼
T         cUvr(     c            rv        fa                              1ii       rtP             TQ       ath-i ivi
                                                                                      1                               cb
                  cLn                 c                           i ILL4                         L)('b         7X 1
               kt        L1eJ1e                 ôV't.    So          ttct             Oti                                  -
     kb  ctii 4o          Pi4árt 10 AL Zci /?iVAf                                                     (        ie//'/'7.
                                           I                                                     4
C0
     P$e( i1% Chn
             Ai Ad OF &/i
                                seJMisLeJk& .3At Máge
                                                      O                     ftkI                     D          w c'iid
     kCes dtLe 1dii li/21dLQ1 /,wz7# Matf i1i '4i ,9c                                       rnr
     oao
                          hL koi
                                                   4
                                                   AL3
                                                                     ki (M
                                                                   Ifh2                 I
                                                                                Q 'v/1.aJ&JV          L                    /
                                                                                                     7/




                  ç                                                 Ps     Zn    /L&j     T      ip,j
     \)uL\L
                                                                                          (S1
                                                                                                                       W
                                               124                 f1/t2
                                                         1)                          4pç                            2i2 4
                                  Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 9 of 19




                                          Ieac Departmtnt ofCnmina1J                                                               ce
              fr\
2k
                                                                                                                                                                                          ___
         *                                  STEP I
                                                                                                                                                D1RLLLd


                                                                                                                                                   ;rievn     Coth


Offender Name:                                                            jriL.                    TOCJ #                                                        w
                                                                    U oeig Assinrnent:                                                               eniin    Ua:
Unit:
                                                                                                                                                         Rw
Lnn whtre Dcdent occurred:                                                                               _________________________




          tr to reoive onr problem wtb s                                        di                 bctorc               v     ui a forma comptamnr. The nk eNception h
Yeu nust
appealing the resuitb f a disiphar hearing
     I    d   'Ott      tk tO             flt't    U                                     I          C               x



What              their     resrxne'

     h   at        a

                                                                                                   ho.       hatS       hen       here and th   dkseiplinar      case nuuther   if   appropriate
State    sour grievance                   in rhe           tct.     prnvded. Please   state   '          s




                                                                                                                                            (               vz

                                                                                                                                                Ji
              ¼L
                                                                                     ;        ,C
                                                                                                               /        i                                                    ,,
               wb.. ii                                                                                                                  L'/
                                                                                                                                                                     di /
             iLi7.                                                               (aMini
                                                                                                               ázL/
                                                                                                                    /' PM
                                                                                                                                                /.               ftJ7Z.2f2i7L

                                                                                                                                                                        JC//                ./t.

               iL1                                         Li$LrL                                                                                                                         -'       £
                                                                                                                                                                             a
                                  '                         \24LI                                                                                                                      '7
                                                       p                                                                                    Iifr
                                                                I

                                                                                                                                                                                 /                 '2
              L             ii)       J
                                                            I

                                                                                                                                                     1




                                                                            I-
             L          t&                                                                                                        9Lt                                   i,
                                                                                                                              i
                                                   j




 14IiL                                                 I
                                                                                                                                        /




                                                            ---c
                                                                                             11'tT
                       --


                                                                                                                                                                                               (OVER)
     1-127    Frent(Revsed                   I    1-2W     0)         YOUR SIGNATURE               IS    REQUIRED ON RACK (WTUIS FORi1

                                                                                                                                                                                         Appendix F

                                                                                                                                                   co
                                    Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 10 of 19




 Action Requested to resolve your Complat.,.                                         .




____t


 Offestaer stgntLre
                                            I-                              JiLt                      Ii
                                                                                                                           V
                                                                                                                               /L       Dtk
                                                                                                                                                                                                                          7


 Grievaxce Response:




                         THE INVESTIGATION REVEALED THAT'ON THE DAY IN QUESTION YOU WERE
                                                                                                 BY OFFICER M.                                   QED
                                                                                     ENFORCEMENT YOU, WEREliQI
                         SOUTHERLAND AND SGT, ftBROXTQ TO SPEAK WITH OUTSIDE LAW
                         INTERVEWEDB                       STAFF AT ANYTIME THAT DAY. ND FURTHER ACTION WARRANTED




                                                                                                                                                                               Date:
 Signs      cAuthorit:
        ere di afilled with the Step reepanse. yes rniy                                  Srep 2   (-I2S in the tnit Grievaece inve riater within It days 1mm the state of the Seep respoew.
 .Stle the    aoe far iippcal es the Stop 2 Farm.
 Returned because:                     Resuhrnh this farm when the crrectiotss are made.

 0      1.        Grievable time penod has cpired
                                                                                                                                                   OFFICE USE ONLY
 0 2.             Submission itt excess of every
                                            I
                                                       7   days.
                                                                                                                                     loitial S uhmusicn                            LiG

 o        .       OrginaIe not submitted.
                                                                                                                                     5rmeaece t:          ,,_....           ....


 0      4..       ittappropriae!Excessive atlachrrxauts.                                                                             Screerine Critcrta           tJ5cj

 0 5.             No documented attempt at informal resultaion.                                                                      Date Keed ironi
 Q      6-.       No requested relict is stated.                                                                                     Dare Reluracd        iii    Ofkrrdcc:
 07. Malicious use of vulgar. indecent, cit physically threstonirsg language.                                                                                                      ItCI mitish:
 0            .   The issue presented is ttut griovabic.-                                                                            Grirvattec     s'.

 09. Redundant. Refer to grievance ,...                      ............   ..,,,.                                                   Sercentr,s Criiria Used.
 .0      10. lliegihleilncomprehemrsihie           *
                                                                                                                                     D.te   l-Ucd frurnQrIarrr.ier .......... - ....................   .,   ----   -
                                                                                                                                                                                                                   ....


 O II             Thappropl-inie.                                                                                                    Dale Rarernec to 011ender

 UGI              Priuted Name/Signature:
                                                                                                                                            hmiscie                                1JGI   tnitits

 Application of the scroenin criteria for this grievance                                    is    not expected   to adversely
                                                                                                                                     Set-eertne Criteria Used.
 Affect the otTeesder's health.
                                                                                                                                     DaieRecOfrttni(tThridcr:,,
 Medical Sigsstnre Authority:_                                                                                                       Dati Returned          cr   (IlThn&r


 1-127 Back fRevised 11-2010)
                     Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 11 of 19



        S.


                                                                                                                  t41I1DXIW4


                            STEI 2                                      OFFENDEi
                                                                 i*Y(iI []1
Oftthtkr
Unit:
                  mcLLL2L__
                      I
                              TDJ
                                          Housing Asinmcnt:
             J
                        Ai h,
Unil wkter inthdnt Dccurreck                                     hw,                                Ex1enson Date



             You must attach the completed Step I Grievaiwe that has been signed hi the Warden for your Step 2 appeal to be
             accepted You may not appeal to Step 2 w/th a Step / that has hee retvrned unprocessed

Give reason for appeal (Be Specific).       / am disatisfed     vith the response at Step /
 _L42L
'kSi.                 LLJ4L/
                        thLJ ffki ML
                                      !     ....




                                                        h
                                                            IkJ
                                                                                                        LL
                                                                                                                               -


                 TL                                                                   Dt

                                                                                                                    r'
2r                                i                                                           e
                                                                   5'            .J      7
                                                                                 iu21jk
                                                            -




                                                                  Ati
                                                                                                  Liv 1&
                                                      flç                    ,   M&t1                         3+LW


        kc            2i   i              4;                     i44f   -,
                                                                                              cit
                                                                                                  prcieJ
                                                                                                    ---------
                                                                                                              j




1-128   Frost (Revised 11-2010)              VOUR SIGNATURE IS REQUIRED ON BACK OF TR ES FORM                             (OVER)
                 Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 12 of 19




Grievanee Respe
                            4thYL/.                                                              '.


                                                                                      ......                     .
                                                                                                                     1.......   .1...
SgntnreAtboritv:
                                                                                  .




                                     bisfon'n when coectkrn    are made.                                   FflCE USE ONLY
 Returned                                                                                 .ttiISbrnic3                          CGOItia
                                                                                                   Ci3ReccI__________
0   i    GkvabTe      time       penod hns expwed
                                                                                           D41e COZ)    Rc&
 O 2.    flegib1&Lnenmprehesibie,*
                                                                                                 hCk()_SC1teT1cd                              Subtm1ed

 0  3.   Originals iot submitted.
                                              *
                                                                                           Ccnmcnt:

 04         appropnatefEcessve attachments
                                                                                                                                CCO      eitik:
 05.     Malickrns     ue of valga        indecent or physically threatening bnguage.
                                                                                               Dak UG   Rcd:_________________________
                                                                                               Dais COO Rec±_________
                       D.
   ...6jflmppropflate.*                                 4




                                                                                                              S.xred             mpQpf.LL3
                  -.
                                          -


                                                                                               DOffen'er.                         ...:     ..
 CGOStffSdnre_                                                                                                                  £GOhtmL.______
                      i-

                                                                                               DseUORd_.
                                 -
                                                                                               DC)R____________________
                  -
                                                                                                  h±aej__&rened                 Jripccr        Subznttd
                                                                                               Cnns
                                                                                               D.Retuto0nder:                            .,   ..,.




                                                                                                                                Appendt(
  1-128Bck(Resed            II   2010)
                        Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 13 of 19
                         Texas Department of Criminal Justice               OFFICE USE ONLY
                             t2       -3                                                                   Grievance #:
                                                                      OFFENDER
                             STEP I                                GRIEVANCE FORM
                                                                                                           Date Received:

                                                                                                           Date Due:

                                                                                                           Grievance Code:
    Offender Name:                                                          TDCJ   #   I7                  Investigator-ID #:
    Unit:   IId     1/(qAJ&    t/iiti           Housing Assignment:                                        Extension Date:
    Unit where incident occurred:
                                                                                                           Date Retd to Offender:


    You must try to resolve your problem with a staff member before you                submit a formal complaint. The only exception        is when
    appealing the results of a disciplinary hearin.
                                                /45',                                                                           , ,,
    Who did you talk to (name, title)?    _7                                                                       When?               /7
    What was their response?                                           /e'W'    ,Z
    What action was taken?     Wv
    State your grievance in the space provided. Please state who, what, when, where and the
                                                                                            disciplinary case number if appropriate
       OA(            -I'(            I/
-
                  iiiAi
                                           .S        A)2cJ   FW(   (,2L   t)UdaV       (//-/7
                                                                       2i                                      7

                 i 46       J&(F?               .S
                                                                   t
                                                             :r /Løc
                                                                       &i
                                                                            7


                                                                            iLbi       fr
                                                                                                 e    r1


                                                                                                      Mv
                                                                                                           .
                                                                                                                          i/irz
                                                                                                                          k4
                  .c7
                                                              rbç/
             ,




                        I     ,i,
                                  Q   /f7  tL/
                                                                       ,4/7 J7/
                                                                                   66'
                                                                                       4     y
                                                                                                 (4/Ii thzJ

                                                                                                 /
                                                                                                                       c
                                                                                                                          (/il Il ,/




1-127 Front (Revised 11-2010)               YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM JUN                                 2
                                                                                                                                                (OVER)


                                                                                                                                            Appendix F
                                     Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 14 of 19




           11

                                                                                                                                                             /'       .)   1   r


                                                                 3)   .;c;./        ,2




  AAP                    A'r,il                             .j
                                                                          /''                  j-j             J/(4,            (        /;n



 ction Requested to resolve your Complaint.



Difender Signature:                               //4/                    /''                                    Date:

 rievance           Response:




iignature Authority:
                                                                                                                       .                   Date:
                                     1 response, you may submit a $tep 2 (1-128) to the UnitGrievance
                                                                                                      Investigator within 15 clays from the date of the Step I response.
I you are dissatisfied with the Step                                            .

 tate the reason for appeal on the Step 2 Form.
 etuYed because:                  aResubmit this form when the corrections are.made.                                       ..

  j   1. Grievable time period has expired.                          ..              -.   ..



                                                        *                                                                  OFFICE US                     ONLY
      2. Submission in excess of I every 7 days.                                                              Initial Submission                   UGI Initials: Vc
      3. Originals not submitted, *                                                                           Grievance #:          O/   /5O./
      4. Inappropriate/Excessive attachments.                                                                 Sceening Criteria Used:                         T
                                                                 *
      5. No documented attempt at infonnal resolution.                                                         Date Reed froth Off nd                    iLfl? -,
      6. No requested relief is stated.                                                                        Date Returned to Offender:
      7. Malicious use       of vulgar, indecent, or physically threatening language. ''                       2-Submission                    .   UGI Initials:
      8./issue           presented is not   evable.                                                            Grievance #:
                Redundarrt, Refer o grievance #   c/9 )cc'' 1e-                                                Sceening Criteria Used:
                                            *                                                                  Date Reed from Offender:
 J 10. Illegible/Incomprehensible.
                                                                                                     .5




                                                                                                               Date Returned to Offender:
                                                                                                                 -S.ubmission                      UGI inittats:_..______
      iPrinthd Name/Signature:
                                                                                                               Grievance #:
 pplication of the screening criteria for this griean.ee is.not expectea to adversely                          Screening Criteria Used:
 .ffect the offender's health.                                                                                 Date Reed from Offender:

 1:edicai Signature Authority:                                                                                 Date Returned to Offender:


  127 Back (Revised 11-2010)                                                                                                                                       Appendix F
           Case 6:19-cv-00459  Document 5
                     Case 6:19-cv-00459-ADA                         Filed
                                            Document 7 Filed 08/23/19     08/12/2019
                                                                        Page  15 of 19 Page 5 of 6



                               4.     You indicate you were forced into an interrogation. Did you comply with
                                      the interrogation?          If   not, what was the consequence of your failure to


                                                                                                                   CJoJ o
                                      answer questions?

           2d               CMQ           \    fvtt4

                      SLi           ijc                       ts 'id b                                    ° &ii whici
                                          Ceui   io            Pi1 Pi&1i.                           s     nit P&f/2i-                        i4          Q,

                                                             Peoe IJvDtitiLl .k                                                               4
        CLULL
                        ru
                               i tio  íc               4Lvi1c
                                                             AI/?                       (
                                                                                            Z        'v    itthd b                W1( 7       ( //(JL
                                                                                                                                                         9xpjoe
                                                                                                                                   ic. Mti
Ru&k


o k10
                        'S1L?C4IU1
                               Cf3
                                      c,/ 4tJ2J z  9L
                                                             2Q
                                                                  4'.Ü11   f2W4jJ I,jf%ai

                                                                        PR2I            L           C
                                                                                                    uid (oat
                                                                                                               A    £sZd7
                                                                                                                   it    vts          Lii
                                                                                                                                       It)
                                                                                                                                                    &ei       i1




't. ô4
C   u      iWLt                kc
                                    CI92
                                          &i

                                          \,             c
                                                                   Pzs

                                                                               pc
                                                                                                    /zt
                                                                                                                    A
                                                                                                                   Me
                                                                                                                         Ai
                                                                                                                             ':   74Jd
                                                                                                                                             ij
                                                                                                                                             4      1?
                                                                                                                                                          I ,


                                                                                                                                                                    w1
                                                                                            .
                                                                                                                                                                     bi
                      oo                           Mft         o(s k                                    1c.
                     j P
    L
         4A 1k1Ak J
            o[Qd, JoL-js
                                                              rn&              4IirH7
                                                                                 L1
                                                                                                    Par
                                                                                                          &g/
                                                                                                          /?i
                                                                                                                    dz            C
                                                                                                                                        'vi
                                                                                                                                                        £C
                                                                                                                                                          d
                                                                                                                                                                /
0
                       &; 4tZZ                   i-                            7w
                                                                    itii4, {2Ia1(
                                                                    4 ii&iti MilLd                 Ie/
                                                                                                           /                      -c
                                                                                                                                       L*,*M&IS ,
                                                                                                                                             i
                                    thi                                                     k4tt, P2i                                                                i
                                                                                                                                       /J
    c(                 L\                      P               Le1             -\                                                 (OakL             b I'
         I K'              i                   KJ                                                          Zi4ft7q1 fr
                                                                                                                    i
                               t                                    1s              (           dU                                                       v4
q-Mc fwLil2
                       Cos,J                             &hl L1 i u,                        1             w-                                        o     ke
                                               61thfJJ&/               -&C-                                                                                   /8k!
                                    Ca         4      U        iv2e i
                                                                   oP                                                                     IF /lbr 1'noe
                                    4iffiJ'              M111f, L atias E1i
                                                                                                                                  Q-i
                                                                                                           nf
                                                                           1
                                                                                                                         kb
                                      2wJ        ki) (tLtf                 W5               &M(h
          uurnM, \JO(A-hJ(
                                                                                                                        DP        4dI
                                                                                                    Pi, Ck-i
                                                   /'f
                                                                                                ,



LLS             2.   ci LL/)W,,           (&td'               W4il1        1fi/%' r 6Ad.                                               J-     c',   i', ii i
UnM-r      LtaL(        Case 6:19-cv-00459-ADA
                                    £LLQ [p ib Document
                                                    c?ic17 Filed 08/23/19
                                                                     oie,SPage 16 of 19 c                      O             v/
     C(iza     NiQeC                    A         7'th.1       &ds.         -Ictj         /u2e               (


     j                              1OLJ cç,oJJJ                C-Pvci          i2JJ/cL            ti/rt't         is   42/
 Tfv\     (ki                di                        oc       T-1oQi'id'2r                       ,6côj
L4L
                                            AJ1?ttO                                        0(2.                         &g

                                   co;iwi                       c1m

                                                                                          O        41L1 (oQ
              ôP                   Qo1i               c&-j                 A     ,eCJL
                                                                                W\
                             L                     ILd      b    1                                               4c
QQM        QLk1c                   o'ia ((2o,fs,                       t&t                                       tc      1,
     1JWb           7    1Q fr              [L         ha ik
         LOLrtd Siw21( &ILQr/i I2aLct C                                                   1H75Ar.          &
     -         t1       £i( kri                       i&I /'2wS             1ud                     iM7                  I

                                         Cr oM2I                                      Th      6%          77            //
 tt&i k                 id                    i                  i                   iI   Jei                  6        gr
AtZ1LOL Of              (m          zZ        Ofr               SiI-W            i                   4ei Cb/-(
                                                         iI       J/            iøA                /i'           9'v

           Cte1Q             CLt( Cdj                                      C3              e/j     1ZEX/ &37
              L1&d       d   tPM
 4
                                              C- 1t    Ccui1                         ice/           t1    &'L&7 10
 LS      OE                                  kiJ      !f-J           I\J    IL         f/(J-/JAJkjs

                                                                                          t0       4OP         fii2Ce4
 rk31         iu2(,          '   Oki-       Iii       ML         1111tq    IiEu1               1
          Case 6:19-cv-00459-ADA
Case 6:19-cv-00459  Document 5   Document 7 Filed 08/23/19
                                                         FiledPage 17 of 19 Page 6 of 6
                                                               08/12/2019




         5.    Plaintiff is to include the following declaration at the end of         hLs   more
               definite statement:

                     I declare, under penalty of perjury under the laws of the
                     United States of America, that the foregoing is true and
                     correct. Title 28 U.S.C. Section 1746. Signed this            iV day
                     of _________, 2019.


                                                                          -
                                   Signature of Plaintiff               76O6
                                                            s-,,

    SIGNED on August 12, 2019




                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE




                                                                   G                fP/Lf
                 ((ThCaihv)                 MSU               12       (2L,LI/d(   A&
                                           o1J th             C\i'        &f           ILQ

                                           LSri
                 Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 18 of 19
                                T.      dkkkA1           iis-t. CDJI(

                               c2       iQQJ2         O
                                           1S&o c:soi4

                                                 R E C El V E D
                                                   AUG23     2019


             '2            i4            tI                TPJCiOFThXJ                    PA.
                                                           DYYt1r<
                           M                                         -- Crç
           '\D                           C&4r                        Qiiw,d
     (C\
                                                                    d4iL      4L&I/T            LJ/1

    4&pj              kMOjr             O &L          &t
                                    &          LLt1           k     LeA       't               Jc   f




                           Lao(c1


                                           L          LA                           UI           LfMi/

                                                                    f3I2ii!        s.   /eca


                 4j
            Ac



L     yL




                 IL   Qk
                                :j
                                                  7ba
           Case 6:19-cv-00459-ADA Document 7 Filed 08/23/19 Page 19 of 19


rD/2uA          1LLk(11kL.

               A1                P&Ln1
       \
 tL\
                                                                               I,ttt   t-




                                                                             TUE 20
                                                                             ---




                                                                      c
                                                                 'k:ThI     c?\ua

                                                             &O
